FILED

UN1TED STATES DISTRICT CoURT APR 1 4 201#
F0R TH]; I)ISTRICT 0F COLUMBIA cle,k' u_s_ D,st,,ct and
Bankruptcy Courts
GREGoRY TAYLoR,
Plaintiff,
v_ Civil Action No. /zl" 

UNITED STATES DISTRICT COURT,

\J\J\_/\.J\.,/H_/\_/\_/\_/

Defendant.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to detennine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, who currently is incarcerated at the l\/lc[)owell Federal Correctional institution
in Welch, West Virginia, demands the return of personal property. See Compl. at 2, 5. The
complaint neither states a basis for the Court’s jurisdiction, includes a short and plain statement
of plaintiffs entitlement to relief, describes the circumstances under which his property was
taken, nor identifies the party or parties responsible. As drafted, the complaint fails to comply
with Rule 8(a), and it therefore will be dismissed. See, e.g., Cofield v. Williams, No. 96-5072,
1997 WL 6827], at *l (D.D. Cir. Jan. ]5, 1997) (affinning dismissal of "[a]ppellant’s complaint
and various pleadings [which] fail to provide sufficient information for appellees or the court to
discern what appellees allegedly did wrong"); Poblete v. Goldberg, 680 F. Supp. 2d l8, 20-21
(D.D.C. 2009) (dismissing complaint that "lacl